Affirmed as Modified and Memorandum Opinion filed February 21, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00466-CR

               WILLIAM TYRONE WASHINGTON, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1345408

                 MEMORANDUM                      OPINION
      This is an appeal about court costs. Appellant William Tyrone Washington
pleaded not guilty to aggravated sexual assault of a child. A jury found appellant
guilty and assessed punishment at confinement for fifty-five years in prison. In a
single issue on appeal, appellant contends that there is insufficient evidence in the
record to support the court costs in the amount of $719.00 assessed against him in
the judgment. We reform the trial court’s judgment to delete the specific amount of
costs assessed and affirm the judgment as modified.
      In its judgment, the trial court ordered appellant to pay $719.00 in court
costs. The clerk’s record filed with this court does not contain a bill of costs or any
other evidence showing the amount of court costs.

      In Johnson v. State, ___ S.W.3d ___, No. 14-11-00693-CR; 2012 WL
4878803, at *3 (Tex. App.—Houston [14th Dist.] Oct. 16, 2012, no pet. h.), this
court held that when the record does not support the assessment of a certain dollar
amount in costs, the trial court errs in entering a specific dollar amount in its
judgment.

      The trial court did not err in ordering appellant to pay costs, as such is
mandated by the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc.
art. 42.16. The court erred, however, in entering a specific dollar amount of costs
in the judgment without any support in the record. See Johnson, at *3.

      Because there is no evidence in the record to support the trial court’s
assessment of a specific dollar amount as court costs, we reform the trial court’s
judgment to delete the specific amount of costs assessed. See id. at *5. As
modified, we affirm the judgment.

                                   PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2